[cswcformofamendedandrest001.jpg]
Exhibit 10.1 Capital Southwest Corporation Up to $50,000,000 Shares of Common
Stock (par value $0.25 per share) AMENDED AND RESTATED EQUITY DISTRIBUTION
AGREEMENT August 20, 2019 [•] [•] [•] Ladies and Gentlemen: Capital Southwest
Corporation, a Texas corporation (the “Company”), and [•] (the “Manager”),
confirm their agreement to amend and restate that certain Equity Distribution
Agreement, dated March 4, 2019, by and between the Company and the Manager (the
“Initial Agreement”) on the terms and conditions described below in this Amended
and Restated Equity Distribution Agreement (this “Agreement”), as follows:
Section 1. Description of Securities. The Company proposes to issue and sell
through or to the Manager (or any Alternative Manager (as defined below)), as
sales agent and/or principal, shares of the Company’s common stock, par value
$0.25 per share (the “Common Stock”), having an aggregate offering price of up
to $50,000,000 (the “Maximum Amount”), on the terms set forth in Section 3 of
this Agreement; provided, however, that the Maximum Amount shall be reduced on a
dollar-for-dollar basis by the aggregate gross sales proceeds received by the
Company from the sale of Common Stock prior to the date hereof pursuant to the
Initial Agreement and the Prior Alternative Distribution Agreements (as defined
below). The shares of Common Stock to be sold through or to the Manager pursuant
hereto or pursuant to a Terms Agreement (as defined below) or through or to an
Alternative Manager pursuant to an Alternative Equity Distribution Agreement or
Alternative Terms Agreement (each term as defined below) are referred to herein
as the “Shares.” The Company has also entered into separate amended and restated
equity distribution agreements (each, an “Alternative Equity Distribution
Agreement” and collectively, the “Alternative Equity Distribution Agreements”),
dated of even date herewith, with each of the entities listed on Schedule A
hereto, as sales agent and/or principal (each, an “Alternative Manager” and
collectively, the “Alternative Managers”), which Alternative Equity Distribution
Agreements amend and restate the initial equity distribution agreements by and
among the Company and the Alternative Managers (collectively, the “Prior
Alternative Equity Distribution Agreements”). The Company agrees that whenever
it determines to sell the Shares directly to the Manager or an Alternative
Manager as principal, it will enter into a separate agreement (each, a “Terms
Agreement” or “Alternative Terms Agreement”, respectively) in substantially the
form of Annex I hereto, relating to such sale in accordance with Section 3 of
this Agreement. This Agreement and the Alternative Equity Distribution
Agreements are sometimes hereinafter referred to as the “Distribution
Agreements.” The Manager and the Alternative Managers are sometimes hereinafter
referred to as the “Distribution Managers.” The aggregate number of Shares that
may be sold pursuant to this Agreement, the Alternative Equity Distribution
Agreements, any Terms Agreement and any Alternative Terms Agreement shall not
exceed the Maximum Amount. Notwithstanding anything to the contrary contained
herein, the parties 25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest002.jpg]
hereto agree that compliance with the limitations set forth in this Section 1
regarding the Maximum Amount of Shares issued and sold pursuant to this
Agreement, the Alternative Equity Distribution Agreements, any Terms Agreement
and any Alternative Terms Agreement shall be the sole responsibility of the
Company, and the Manager shall have no obligation in connection with such
compliance. As used herein, “Registration Statement” shall mean the registration
statement referred to in Section 2(a) below, including all exhibits, financial
statements and schedules thereto and all documents incorporated or deemed to be
incorporated therein by reference pursuant to the Small Business Credit
Availability Act (the “SBCAA”) or the rules of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder or otherwise, and any
prospectus supplement relating to the Shares that is filed with the Commission
pursuant to Rule 497 under the Securities Act of 1933, as amended (collectively
with the rules and regulations of the Commission thereunder, the “1933 Act”), or
such other 1933 Act rule as may be applicable to the Company, and deemed part of
such registration statement pursuant to Rule 430B or 430C under the 1933 Act, as
amended on each Effective Date (as defined below) and, in the event any
post-effective amendment thereto becomes effective, shall also mean such
registration statement as so amended, and shall also mean any new registration
statement or post-effective amendment as may have been filed pursuant to Section
4(e) of this Agreement. “Effective Date” shall mean each date and time that the
Registration Statement, any post-effective amendment or amendments thereto
became or become effective. “Basic Prospectus” shall mean the prospectus
referred to in Section 2(a) below contained in the Registration Statement at the
Effective Date. “Prospectus” shall mean any Prospectus Supplement filed with the
Commission pursuant to Rule 497 under the 1933 Act, or such other 1933 Act rule
as may be applicable to the Company, relating to the Shares, including documents
incorporated or deemed to be incorporated therein by reference pursuant to the
SBCAA or the rules of the Commission promulgated thereunder or otherwise,
together with the Basic Prospectus. All references in this Agreement to
financial statements and schedules and other information which is “contained,”
“included” or “stated” in, or “a part of”, the Registration Statement or the
Prospectus (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in or otherwise deemed under the
SBCAA or the rules of the Commission promulgated thereunder or otherwise to be a
part of or included in the Registration Statement or the Prospectus, as the case
may be, as of any specified date; and all references in this Agreement to
amendments or supplements to the Registration Statement or the Prospectus,
including those made pursuant to Rule 497 under the 1933 Act or such other 1933
Act rule as may be applicable to the Company, shall be deemed to mean and
include, without limitation, the filing of any document under the Exchange Act
(as defined below) which is or is deemed to be incorporated by reference in or
otherwise deemed under the SBCAA or the rules of the Commission promulgated
thereunder or otherwise to be a part of or included in the Registration
Statement or the Prospectus, as the case may be, as of any specified date. The
Company owns (i) 100% of the equity interests in Capital Southwest Management
Corporation (“CSMC”) and (ii) 100% of the equity interests in Capital Southwest
Equity Investments, Inc. (“CSEI”), each of which are the Company’s only
consolidated subsidiaries. The Company, CSMC, and CSEI are collectively referred
to as the “Capital Southwest Entities”. A Form N-54A — Notification of Election
to be Subject to Sections 55 through 65 of the Investment Company Act of 1940
Filed Pursuant to Section 54(a) of the 1940 Act (File No. 814-00061) (the “BDC
Election”) was filed by the Company with the Commission under the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively called the “1940 Act”) pursuant to which, the Company
elected to be regulated as a business development company (“BDC”) under the 1940
Act. The Company has elected to be treated for federal income tax purposes as a
25962800.2.BUSINESS 2



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest003.jpg]
regulated investment company (“RIC”) under Subchapter M of the Internal Revenue
Code of 1986, as amended (the “Code”). Section 2. Representations and Warranties
of the Company. The Company represents and warrants to and agrees with the
Manager that: (a) Compliance with Registration Requirements. The Company has
prepared and filed with the Commission a registration statement (File No.
333-232492) on Form N-2, including a related basic prospectus, for registration
under the 1933 Act of the offering and sale of the Shares (the “Registration
Statement”). Such Registration Statement, including any post-effective
amendments thereto filed prior to the date and time that this Agreement is
executed and delivered by the parties hereto (the “Execution Time”), has become
effective, and no stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for any such purpose, have been
instituted or are pending or, to the knowledge of the Company, have been
threatened by the Commission, and any request on the part of the Commission for
additional information with respect thereto has been complied with. The Company
may have filed, as part of an amendment to the Registration Statement or
pursuant to Rule 497 under the 1933 Act or such other 1933 Act rule as may be
applicable to the Company, one or more amendments thereto, each of which has
previously been furnished to you. The Company will file with the Commission one
or more prospectus supplements (collectively, the “Prospectus Supplement”)
related to the Shares in accordance with Rule 497 under the 1933 Act or such
other 1933 Act rule as may be applicable to the Company, including all documents
incorporated or deemed to be incorporated therein by reference pursuant to the
SBCAA or the rules of the Commission promulgated thereunder or otherwise. As
filed, such Prospectus Supplement, together with the Basic Prospectus, shall
contain all information required by the 1933 Act and the 1940 Act and, except to
the extent the Manager shall agree in writing to a modification, shall be in all
substantive respects in the form furnished to you prior to the Execution Time or
prior to any such time this representation is repeated or deemed to be made. The
Registration Statement, at the Execution Time, as of the time of each sale of
Shares pursuant to this Agreement (each, a “Time of Sale”), at each Settlement
Date (as defined in Section 3(a)(vi) hereof), and at all times during which a
prospectus is required by the 1933 Act to be delivered in connection with any
sale of Shares, meets or will meet the requirements set forth in Rule
415(a)(1)(x) under the 1933 Act. On the Effective Date, the Registration
Statement did, and when the Prospectus is first filed in accordance with Rule
497 under the 1933 Act, as of the date that it is filed with the Commission, the
date of the Prospectus Supplement, as of each Time of Sale, at each Settlement
Date, and at all times during which a prospectus is required by the 1933 Act to
be delivered in connection with any sale of Shares, the Prospectus (and any
supplements thereto) will, comply in all material respects with the applicable
requirements of the 1933 Act and the 1940 Act; on the Effective Date, at the
Execution Time and, as amended or supplemented, as of each Time of Sale, at each
Settlement Date and at all times during which a prospectus is required by the
1933 Act to be delivered in connection with any sale of Shares, the Registration
Statement did not and will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading; and at no time during the
period that begins on the date of the Prospectus Supplement and ends at the
later of each Settlement Date and the end of the period during which a
prospectus is required by the 1933 Act to be delivered in connection with any
sale of Shares did or will the Prospectus, as then amended or supplemented,
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to the information
contained in or omitted from the Registration Statement, or the Prospectus (or
any supplement thereto), in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Manager specifically
for inclusion in the Registration Statement or the Prospectus (or any supplement
thereto), it being understood and agreed that the only such information
furnished by the 25962800.2.BUSINESS 3



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest004.jpg]
Manager consists of the last paragraph under the heading “Plan of Distribution”
in the Prospectus. The Commission has not issued any order preventing or
suspending the use of the Prospectus. (b) Expense Summary. The information set
forth in the Prospectus under the caption “Fees and Expenses” has been prepared
in accordance with the requirements of Form N-2 and to the extent estimated or
projected, such estimates or projections are believed to be reasonably based.
(c) Preparation of the Financial Statements. The consolidated financial
statements, together with the related schedules and notes thereto, filed with
the Commission as a part of the Registration Statement and included in the
Prospectus present fairly the consolidated financial position of the Capital
Southwest Entities as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
have been prepared in conformity with accounting principles generally accepted
in the United States (“GAAP”) applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. Other than the financial statements included in the Registration
Statement, no other financial statements or supporting schedules are required to
be included therein. The financial data and financial information included in
the Prospectus under the caption “Selected Financial Data” present fairly in all
material respects the information shown therein and have been compiled on a
basis consistent with the financial statements included in the Registration
Statement. All disclosures contained in the Registration Statement or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G under the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”), and Item 10 of
Regulation S-K of the 1933 Act, to the extent applicable. The selected financial
information and data included in the Registration Statement and the Prospectus
have been prepared on a basis consistent with that of the books and records of
the Company, I-45 SLF LLC (“I-45”) and Media Recovery, Inc. (“MRI”, and
collectively with I-45, the “Controlled Portfolio Companies”), as applicable.
(d) Internal Control Over Financial Reporting; Independent Accountants. The
Company maintains a system of internal control over financial reporting (as such
term is defined in Rule 13a-15(f) and 15d-15(f) under the Exchange Act). The
Company’s auditors and the audit committee of the Company’s board of directors
have been advised of (1) any known significant deficiencies in the design or
operation of internal control over financial reporting that could adversely
affect the ability to record, process, summarize, and report financial data and
(2) any known fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal control over financial
reporting; and any such deficiencies or fraud will not result in a Material
Adverse Effect (as defined below). The Company’s internal control over financial
reporting is effective and the Company is not aware of any material weakness in
its internal control over financial reporting. RSM (US) LLP, the Company’s and
I-45’s current independent accountant, which audited certain financial
statements of the Company and I-45 and whose reports with respect to the
financial statements of each of the Company and I-45 appear in the Registration
Statement and the Prospectus, is an independent registered public accounting
firm as required by the 1933 Act, the 1940 Act, the Exchange Act and, with
respect to the Company, the rules of the Public Company Accounting Oversight
Board (the “PCAOB”) and, with respect to I-45, the American Institute of
Certified Public Accountants (the “AICPA”). Grant Thornton LLP, the Company’s
former independent accountant, which audited certain financial statements of the
Company and whose reports with respect to the financial statements of the
Company appear in the Registration Statement and the Prospectus, is an
independent registered public accounting firm as required by the 1933 Act, the
1940 Act, the Exchange Act and the rules of the PCAOB. Whitley Penn LLP, which
audited certain financial statements of MRI and whose report appears in the
Registration Statement and the Prospectus is an independent registered public
accounting firm as required by the 1933 Act, the 1940 Act, the Exchange Act and
the rules of the AICPA. 25962800.2.BUSINESS 4



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest005.jpg]
(e) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 and 15d-15 under
the Exchange Act) that (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared, (ii) will
be evaluated for effectiveness as of the end of each fiscal quarter and fiscal
year of the Company, and (iii) are effective to perform the functions for which
they were established. (f) No Material Adverse Change. Except as otherwise
disclosed in the Prospectus, subsequent to the respective dates as of which
information is given in the Prospectus: (i) there has been no material adverse
change, or any development that could reasonably be expected, either
individually or in the aggregate, to result in a material adverse change, in the
condition, financial or otherwise, or in the earnings, net asset value,
prospects, business or operations, whether or not arising from transactions in
the ordinary course of business, of the Capital Southwest Entities, considered
as one entity, or either of the Controlled Portfolio Companies (any such change
or effect, where the context so requires is called a “Material Adverse Change”
or a “Material Adverse Effect”); (ii) the Capital Southwest Entities, considered
as one entity, I-45 and, to the knowledge of the Company, MRI, have not incurred
any material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business or entered into any material transaction or
agreement not in the ordinary course of business; and (iii) except for regular
distributions paid or declared by the Company to its stockholders consistent
with past practice or any other distributions described in the Prospectus, there
has been no dividend or distribution of any kind declared, paid or made by the
Company. (g) Good Standing of the Company and its Subsidiaries. Each of the
Capital Southwest Entities, I-45 and, to the knowledge of the Company, MRI, has
been duly organized, is validly existing and in good standing under the laws of
the state of the jurisdiction of its incorporation or organization and has the
corporate power and authority to own, lease and operate its properties and to
conduct the business in which it is engaged and to enter into and perform its
obligations, as applicable, under this Agreement. Each of the Capital Southwest
Entities, I-45 and, to the knowledge of the Company, MRI, is duly qualified to
do business and in good standing as a foreign corporation in each jurisdiction
in which its ownership or lease of property or the conduct of its businesses
requires such qualification, except for such jurisdictions where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
have a Material Adverse Effect. (h) Subsidiaries of the Company. The Company
does not own, directly or indirectly, any shares of stock or any other equity or
long-term debt securities of any corporation or other entity other than (i) its
interests in CSMC and CSEI and (ii) those corporations or other entities
accounted for as portfolio investments in accordance with the Commission’s rules
and regulations (each a “Portfolio Company” and collectively, the “Portfolio
Companies”). (i) Portfolio Companies. The Company, either directly or indirectly
through one or more tax blocker subsidiaries, have duly authorized, executed and
delivered agreements (each a “Portfolio Company Agreement”) required to make the
investments in the Portfolio Companies. Except as otherwise disclosed in the
Prospectus, there has been no material change in the total fair value dollar
amount of the Portfolio Company investments on non-accrual status. (j) Officers
and Directors. Except as disclosed in the Prospectus, no person is serving or
acting as an officer or director of the Company except in accordance with the
applicable provisions of the 1940 Act. Except as disclosed in the Registration
Statement and the Prospectus, no director of the Company is (i) an “interested
person” (as defined in the 1940 Act) of the Company or (ii) an “affiliated
person” (as defined in the 1940 Act) of the Manager. For purposes of this
Section 2(j), the Company shall be entitled to reasonably rely on
representations from such officers and directors. 25962800.2.BUSINESS 5



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest006.jpg]
(k) Business Development Company Election. The Company has filed the BDC
Election and, accordingly, has duly elected to be subject to the provisions of
Sections 55 through 65 of the 1940 Act. At the time the BDC Election was filed
with the Commission, it (i) contained all statements required to be stated
therein in accordance with, and complied in all material respects with the
requirements of, the 1940 Act and (ii) did not include any untrue statement of
material fact or omit to state a material fact necessary to make the statements
therein not misleading. The Company has not filed with the Commission any notice
of withdrawal of the BDC Election pursuant to Section 54(c) of the 1940 Act, the
BDC Election remains in full force and effect, and, to the Company’s knowledge,
no order of suspension or revocation of the BDC Election under the 1940 Act has
been issued or proceedings therefore initiated or threatened by the Commission.
The operations of the Company are in compliance in all material respects with
all applicable provisions of the 1940 Act and the rules and regulations of the
Commission thereunder, including the provisions applicable to BDCs. (l)
Authorization and Description of Common Stock. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Prospectus as of
the date thereof under the caption “Capitalization.” The Common Stock (including
the Shares) conforms in all material respects to the description thereof
contained in the Prospectus. All issued and outstanding Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable, and have been offered and sold or exchanged by the Company in
compliance with all applicable laws (including, without limitation, federal and
state securities laws). None of the outstanding Common Stock of the Company was
issued in violation of the preemptive or other similar rights of any security
holder of the Company, nor does any person have any preemptive right of first
refusal or other right to acquire any of the Shares covered by this Agreement.
The Company currently does not have any shares of preferred stock authorized for
issuance under its articles of incorporation. The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the
options, restricted stock or other rights granted thereunder, set forth in the
Prospectus accurately and fairly presents the information required to be shown
with respect to such plans, arrangements, options, awards and rights. The Shares
to be sold pursuant to this Agreement have been duly authorized by the board of
directors of the Company for issuance and sale to the Manager and, when issued
and delivered by the Company pursuant to this Agreement against payment of the
consideration set forth herein, will be validly issued, fully paid and
non-assessable. (m) Non-Contravention of Existing Instruments. No Further
Authorizations or Approvals Required. None of the Capital Southwest Entities,
I-45 nor, to the knowledge of the Company, MRI, are in violation of or default
under (i) its respective charter, bylaws, or any similar organizational
document; (ii) any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other agreement or instrument , and any
supplements or amendments thereto, to which it is a party or bound or to which
any of its properties or assets is subject, including, in the case of the
Company, any Portfolio Company Agreement; and (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over it or any of its properties, as applicable, except with
respect to clauses (ii) and (iii) herein, for such violations or defaults as
would not, individually or in the aggregate, have a Material Adverse Effect. No
person has the right to act as an underwriter, sales agent or financial advisor
to the Company in connection with or by reason of the offer and sale of the
Shares contemplated hereby other than the Manager and any Alternative Manager
pursuant to this Agreement and the respective Alternative Equity Distribution
Agreement, respectively. The execution, delivery and performance of this
Agreement by the Company and the consummation of the transactions contemplated
hereby and by the Prospectus (i) have been duly authorized by all necessary
corporate action, have been effected in accordance with the 1940 Act and will
not result in any violation of the provisions of the articles of incorporation
or bylaws of the Company, (ii) will not conflict with or constitute a breach of,
or default under, or result in the creation or imposition of any lien,
25962800.2.BUSINESS 6



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest007.jpg]
charge or encumbrance upon any property or assets of the Company pursuant to, or
require the consent of any other party to, any existing instrument, except for
such conflicts, breaches, defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Effect and (iii)
will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company. No consent, approval,
authorization or other order of, or registration or filing with, any court,
regulatory authority, governmental agency or other body having jurisdiction over
the Capital Southwest Entities, the Controlled Portfolio Companies or any of
their properties or assets is required for the execution, delivery and
performance of this Agreement by the Company or consummation of the transactions
contemplated hereby and by the Prospectus, except such as have already been
obtained or made under the 1933 Act and the 1940 Act and such as may be required
under any applicable state securities or blue sky laws, from the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or under the rules and regulations
of the Nasdaq Stock Market (“NASDAQ”). (n) Material Agreements. Each material
agreement described in the Prospectus (each such agreement, a “Material
Agreement” and collectively, the “Material Agreements”) has been accurately and
fully described in all material respects. The Company has not sent or received
notice of, or otherwise communicated or received communication with respect to,
termination of any Material Agreement, nor has any such termination been
threatened by any person. (o) Intellectual Property Rights. Each of the Capital
Southwest Entities, I-45 and, to the knowledge of the Company, MRI, owns or
possesses sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
its businesses as described in the Prospectus; and the expected expiration of
any of such Intellectual Property Rights would not result in a Material Adverse
Effect. None of the Capital Southwest Entities, I-45 nor, to the knowledge of
the Company, MRI, has received any notice of infringement or conflict with
asserted intellectual property rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Effect. To the Company’s knowledge, none of the technology employed by the
Capital Southwest Entities and/or the Controlled Portfolio Companies have been
obtained or is being used by them in violation of any contractual obligation
binding on them or any of their officers, directors or employees or otherwise in
violation of the rights of any persons. (p) All Necessary Permits, etc. Each of
the Capital Southwest Entities, I-45 and, to the knowledge of the Company, MRI,
possesses such valid and current certificates, authorizations or permits issued
by the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct its business, and the Company has neither received nor is
aware of any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could result in a Material Adverse Effect. (q) Absence of Proceedings.
There is no action, suit, proceeding, inquiry or investigation before or brought
by any court or governmental agency or body, domestic or foreign, now pending,
or, to the knowledge of the Company, threatened, against any of the Capital
Southwest Entities, I-45 or, to the knowledge of the Company, MRI, which is
required to be disclosed in the Registration Statement or the Prospectus (other
than as disclosed therein), or which might reasonably be expected to result in a
Material Adverse Effect, or which might reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder. All
pending legal or governmental proceedings to which any Capital Southwest Entity
or Controlled Portfolio Company is a party, or of which any of such Capital
Southwest Entity’s or Controlled Portfolio Company’s properties or assets is the
subject which are not described in the Registration Statement or the Prospectus,
including ordinary routine litigation incidental to the business,
25962800.2.BUSINESS 7



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest008.jpg]
could not, individually or in the aggregate, in the case of any Capital
Southwest Entity and I-45, reasonably be expected to have a Material Adverse
Effect, and in the case of MRI, to the knowledge of the Company, reasonably be
expected to have a Material Adverse Effect. (r) Accuracy of Exhibits. There are
no contracts or documents that are required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits thereto that have not
been so described and filed as required; provided, however, that the Company
will file a form of this Agreement under cover of a Current Report on Form 8-K
under the Exchange Act. (s) Regulated Investment Company. The Company has been
and is in compliance with the requirements of Subchapter M of the Code to
qualify as a RIC under the Code. The Company will direct the investment of the
net proceeds of the offering of the Shares and continue to conduct its
activities in such a manner as to comply with the requirements of Subchapter M
of the Code. (t) Registered Management Investment Company Status. None of the
Capital Southwest Entities or the Controlled Portfolio Companies is, or after
giving effect to the offering and sale of the Shares, will be a “registered
management investment company” or an entity “controlled” by a “registered
management investment company,” as such terms are used under the 1940 Act. (u)
Insurance. The Capital Southwest Entities and I-45 maintain insurance covering
their properties, operations, personnel and business as they deem adequate; such
insurance insures against such losses and risks to an extent which is adequate
in accordance with customary industry practice to protect the Capital Southwest
Entities and I-45, as applicable, and their business; all such insurance is
fully in force on the date hereof and will be fully in force at the time of
purchase of the Shares. (v) Statistical, Demographic or Market-Related Data. All
statistical, demographic or market- related data included in the Registration
Statement or the Prospectus are based on or derived from sources that the
Company believes to be reliable and accurate and all such data included in the
Registration Statement or the Prospectus accurately reflects the materials upon
which it is based or from which it was derived. (w) Investments. Save for those
provided in the 1940 Act and the Code and the regulations promulgated
thereunder, there are no material restrictions, limitations or regulations with
respect to the ability of the Company to invest its assets as described in the
Prospectus. (x) Tax Law Compliance. Each of the Capital Southwest Entities, I-45
and, to the knowledge of the Company, MRI, has filed all necessary material
federal, state, local and foreign tax returns and have paid all material taxes
required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them. The Company has
made adequate charges, accruals and reserves in the applicable financial
statements referred to in the Prospectus in respect of all material federal,
state, local and foreign taxes for all periods as to which the tax liability of
the Capital Southwest Entities have not been finally determined. The Company is
not aware of any tax deficiency that has been or might be asserted or threatened
against any of the Capital Southwest Entities or the Controlled Portfolio
Companies that could result in a Material Adverse Effect. (y) Distribution of
Offering Materials. The Company has not distributed and will not distribute
material in connection with the offering and sale of the Shares other than the
Registration Statement, the Prospectus and the Additional Disclosure Items (as
defined below). 25962800.2.BUSINESS 8



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest009.jpg]
(z) Absence of Registration Rights. Except as disclosed in the Prospectus, there
are no persons with registration rights or other similar rights to have any
securities registered pursuant to the Registration Statement or otherwise
registered by the Company under the 1933 Act. (aa) NASDAQ Stock Market. The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and has
been approved for listing on the Nasdaq Global Select Market and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq Global Select Market, nor has the Company received any
notification that the Commission or the Nasdaq Global Select Market is
contemplating terminating such registration or listing. The Company has
continued to satisfy, in all material respects, all requirements for listing the
Common Stock for trading on the Nasdaq Global Select Market. (bb) No Price
Stabilization or Manipulation. The Company has not taken and will not take,
directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares. (cc)
Material Relationship with the Manager. Except as disclosed in the Prospectus,
none of the Capital Southwest Entities, I-45 and, to the knowledge of the
Company, MRI, have any material lending or other relationship with a bank or
lending institution affiliated with the Manager. (dd) No Unlawful Contributions
or Other Payments. Neither the Capital Southwest Entities, I- 45 nor, to the
knowledge of the Company, MRI, nor, to the Company’s knowledge, any employee or
agent of the Capital Southwest Entities or the Controlled Portfolio Companies,
has made any contribution or other payment to any official of, or candidate for,
any federal, state or foreign office in violation of any law or of the character
required to be disclosed in the Prospectus. (ee) No Outstanding Loans or Other
Indebtedness. There are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company. (ff) Compliance with Laws. Each of the Capital
Southwest Entities, I-45 and, to the knowledge of the Company, MRI, (i) is
conducting its business in compliance with all laws, rules, regulations,
decisions, directives and orders except for such failure to comply which would
not reasonably be expected to result in a Material Adverse Effect and (ii) is
conducting its business in compliance in all material respects with the
applicable requirements of the 1940 Act, as applicable. (gg) Compliance with the
Sarbanes-Oxley Act of 2002. The Company and, to its knowledge, its officers and
directors (in such capacity) are in compliance with the provisions of the
Sarbanes-Oxley Act of 2002 and the Commission’s published rules promulgated
thereunder that are applicable to the Company as of the date hereof. (hh)
Anti-Money Laundering, Foreign Corrupt Practices Act Compliance. The operations
of the Capital Southwest Entities, I-45 and, to the knowledge of the Company,
MRI, are and have been conducted at all times in compliance in all material
respects with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, also
known as the Bank Secrecy Act, the USA Patriot Act, the money laundering statues
of all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental entity having jurisdiction over the Capital
Southwest Entities, I-45 and/or MRI, as applicable (collectively, the “Money
Laundering Laws”), and no proceeding by or before any court or governmental or
regulatory agency, authority or body or any arbitrator involving
25962800.2.BUSINESS 9



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest010.jpg]
the Capital Southwest Entities, I-45 and, to the knowledge of the Company, MRI,
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened. Neither the Capital Southwest Entities or I-45 nor, to the
knowledge of the Company, MRI, nor, to the knowledge of the Company, any
director, officer, partner, manager, agent, employee or other person acting on
behalf of the Capital Southwest Entities or I-45, has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment; or (v) made any payment of funds or received
or retained funds in violation of any such law, rule or regulation. (ii) No
Sanctions by the Office of Foreign Assets Control. Neither the Capital Southwest
Entities or I-45 nor, to the knowledge of the Company, MRI, nor, to the
knowledge of the Company, any director, officer, partner, manager, agent,
employee or other person acting on behalf of the Capital Southwest Entities or
I-45, or, to the knowledge of the Company, MRI, is currently the subject of any
U.S. sanctions, including those administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly, or indirectly knowingly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing any
activities of or with any person currently the subject of any U.S. sanctions,
including those administered by OFAC. (jj) No Discrimination. Neither the
Capital Southwest Entities nor, to the knowledge of the Company, MRI, is in
violation of or has received notice of any violation with respect to any federal
or state law relating to discrimination in the hiring, promotion or pay of
employees, nor any applicable federal or state wage and hour laws, nor any state
law precluding the denial of credit due to the neighborhood in which a property
is situated, the violation of any of which would reasonably be expected to have
a Material Adverse Effect. (kk) Exchange Act Compliance. The documents deemed to
be incorporated by reference in the Prospectus, at the time they are filed with
the Commission, comply and will comply, as applicable, in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Effective Date and each Time of
Sale, Settlement Date and Representation Date, do not and will not, as
applicable, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. (ll)
ERISA. Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and all
stock purchase, stock option, stock-based severance, employment,
change-in-control, medical, disability, fringe benefit, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA, that is maintained, administered or contributed to by any of the Capital
Southwest Entities or MRI for employees or former employees, directors or
independent contractors of the Capital Southwest Entities or MRI, as applicable,
or under which any of the Capital Southwest Entities or MRI has had or has any
present or future obligation or liability, has been maintained, or in the case
of MRI, has been maintained to the Company’s knowledge, in material compliance
with its terms and the requirements of any applicable federal, state, local and
foreign laws, statutes, orders, rules and regulations, including but not limited
to ERISA and the Code; no prohibited transaction, within the meaning of Section
406 of ERISA or Section 4975 of the Code, has occurred which would result in a
material liability to the Company with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption; no
event has occurred (including a “reportable 25962800.2.BUSINESS 10



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest011.jpg]
event” as such term is defined in Section 4043 of ERISA) and no condition exists
that would subject the Company to any material tax, fine, lien, penalty, or
liability imposed by ERISA, the Code or other applicable law; and for each such
plan that is subject to the funding rules of Section 412 of the Code or Section
302 of ERISA, no “accumulated funding deficiency” as defined in Section 412 of
the Code has been incurred, whether or not waived, and the fair market value of
the assets of each such plan (excluding for these purposes accrued but unpaid
contributions) exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions. (mm) Additional Disclosure
Items. The Company represents and agrees that, without the prior consent of the
Manager, (i) it will not distribute any offering material other than the
Registration Statement, the Prospectus and the Additional Disclosure Items, and
(ii) it has not made and will not make any offer relating to the Shares that
would constitute a “free writing prospectus” as defined in Rule 405 under the
1933 Act and which the parties agree, for the purposes of this Agreement,
includes (x) any “advertisement” as defined in Rule 482 under the 1933 Act; and
(y) any sales literature, materials or information provided to investors by, or
with the approval of, the Company in connection with the offering of the Shares
(the materials and information referred to in this Section 2(mm) are herein
referred to as an “Additional Disclosure Item”); any Additional Disclosure Item
the use of which has been consented to by the Manager is listed on Schedule B
hereto. (nn) Related Party Transactions. There are no business relationships or
related-party transactions involving the Capital Southwest Entities or any other
person required to be described in the Prospectus which have not been described
as required. (oo) FINRA Matters. To the Company’s knowledge, there are no
affiliations or associations between any member of FINRA and any of the
Company’s officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement and the Prospectus. Any certificate signed
by any officer of the Company and delivered to the Manager or counsel for the
Manager in connection with the offering of the Shares shall be deemed a
representation and warranty by the Company, as to matters covered therein, to
the Manager. Section 3. Sale and Delivery of Shares. (a) On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to issue and sell
through the Manager, as sales agent, and the Manager agrees to use its
commercially reasonable efforts to sell, as sales agent for the Company, the
Shares on the following terms. (i) Each time that the Company wishes to issue
and sell Shares on any day that is a trading day for the Nasdaq Global Select
Market (a “Trading Day”) (other than a Trading Day on which the Nasdaq Global
Select Market is scheduled to close prior to its regular weekday closing time)
pursuant to this Agreement (each, a “Placement”), it will instruct the Manager
by telephone of the parameters in accordance with which it desires Shares to be
sold, which shall at a minimum include the number of Shares to be offered, the
time period during which sales are requested to be made, the minimum price below
which sales may not be made and any limitation on the number of Shares that may
be sold in any one day (a “Placement Notice”). The Manager will, prior to 4:30
p.m. (New York City time) or, if later, within three hours after receipt of the
Placement Notice, on the same business day (as defined below) on which such
Placement Notice is delivered to the Manager, issue to the Company a notice by
email addressed to all of the authorized representatives of the Company on
Schedule C hereto (the “Authorized Company Representatives”) confirming all of
the parameters of the Placement. The Placement Notice shall be effective upon
receipt by any of 25962800.2.BUSINESS 11



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest012.jpg]
the Authorized Company Representatives of the email notice from the Manager,
unless and until (i) the entire amount of the Shares covered by the Placement
Notice have been sold, (ii) in accordance with Section 3(a)(ii) hereof, the
Company suspends or terminates the Placement Notice, (iii) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (iv) this Agreement has been terminated under the
provisions of Section 9. Subject to the terms and conditions hereof, the Manager
shall use its commercially reasonable efforts to offer and sell all of the
Shares designated in the Placement Notice; provided, however, that the Manager
shall have no obligation to offer or sell any Shares, and the Company
acknowledges and agrees that the Manager shall have no such obligation in the
event an offer or sale of the Shares on behalf of the Company may in the
judgment of the Manager constitute the sale of a “block” under Rule 10b-18(a)(5)
under the Exchange Act or a “distribution” within the meaning of Rule 100 of
Regulation M under the Exchange Act or the Manager reasonably believes it may be
deemed an “underwriter” under the 1933 Act in a transaction that is other than
(A) by means of ordinary brokers’ transactions between members of the NASDAQ
that qualify for delivery of a Prospectus to the NASDAQ in accordance with Rule
153 under the 1933 Act or (B) directly on or through an electronic communication
network, a “dark pool” or any similar market venue (the transactions described
in (A) and (B) are hereinafter referred to as “At the Market Offerings”). (ii)
Notwithstanding the foregoing, the Company or the Manager may, upon notice to
the other party by telephone (confirmed promptly by electronic mail from such
party), suspend the offering of the Shares pursuant to this Agreement or suspend
or terminate a previously issued Placement Notice; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice. (iii) The Manager hereby covenants and agrees not to make any sales
of the Shares on behalf of the Company, pursuant to this Section 3(a), other
than (A) by means of At the Market Offerings and (B) such other sales of the
Shares on behalf of the Company in its capacity as agent of the Company as shall
be agreed by the Company and the Manager. (iv) The compensation to the Manager,
as an agent of the Company, for sales of the Shares shall be 2.0% of the gross
sales price of the Shares sold pursuant to this Section 3(a). The foregoing rate
of compensation shall not apply when the Manager acts as principal, in which
case the Company may sell Shares to the Manager as principal at a price agreed
upon at the relevant applicable time pursuant to a Terms Agreement. The
remaining proceeds, after further deduction for any transaction fees imposed by
any governmental or self-regulatory organization in connection with such sales,
shall constitute the net proceeds to the Company for such Shares (the “Net
Proceeds”). (v) The Manager shall provide written confirmation to the Company as
soon as practicable following the close of trading on the Nasdaq Global Select
Market each day in which the Shares are sold under this Section 3(a) setting
forth the aggregate amount of the Shares sold on such day, the aggregate Net
Proceeds to the Company, and the aggregate compensation payable by the Company
to the Manager with respect to such sales. (vi) Settlement for sales of the
Shares pursuant to this Section 3(a) will occur on the second Trading Day
following the date on which such sales are made, unless another date shall be
agreed upon by the Company and the Manager (provided that, if such Trading Day
is not a business day, then settlement will occur on the next succeeding Trading
Day that is also a business day) (each such date, a “Settlement Date”). As used
herein, the term “business day” means any day other 25962800.2.BUSINESS 12



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest013.jpg]
than a Saturday, Sunday or other day on which commercial banks in The City of
New York are authorized or required by law, regulation or executive order to
close. On each Settlement Date, the Shares sold through the Manager for
settlement on such date shall be issued and delivered by the Company to the
Manager against payment of the Net Proceeds for the sale of such Shares.
Settlement for all such Shares shall be effected by electronically transferring
the Shares by the Company or its transfer agent to the Manager’s account, or to
the account of the Manager’s designee, at The Depository Trust Company (“DTC”)
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be mutually agreed upon by the Company and the Manager,
which in all cases shall be freely tradable, transferable, registered shares
eligible for delivery through DTC, in return for payments in same day funds
delivered to the account designated by the Company. If the Company, or its
transfer agent (if applicable), shall default on its obligation to deliver the
Shares on any Settlement Date, the Company shall (A) indemnify and hold the
Manager harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Manager any commission to which
it would otherwise be entitled absent such default. The Authorized Company
Representatives, or any designees thereof as notified to the Manager in writing,
shall be the contact persons for the Company for all matters related to the
settlement of the transfer of the Shares through DWAC for purposes of this
Section 3(a)(vi). (vii) At each Time of Sale, Settlement Date and Representation
Date (as defined in Section 4(q) hereof), the Company shall be deemed to have
affirmed its representations and warranties contained in this Agreement. Any
obligation of the Manager to use its commercially reasonable efforts to sell the
Shares on behalf of the Company shall be subject to the continuing accuracy of
the representations and warranties of the Company, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 5 of this Agreement. (b) (i) If the
Company wishes to issue and sell the Shares other than as set forth in Section
3(a) of this Agreement or as set forth in Section 3(a) of any Alternative Equity
Distribution Agreement, it may elect, in its sole discretion, to notify the
Manager of the proposed terms of such sale. If the Manager, acting as principal,
wishes to accept such proposed terms (which it may decline to do for any reason
in its sole discretion) or, following discussions with the Company, wishes to
accept amended terms, the Manager, the Company and, if applicable, the
Alternative Managers will enter into a Terms Agreement setting forth the terms
of such Placement. In the event of a conflict between the terms of this
Agreement and the terms of any Terms Agreement, the terms of such Terms
Agreement will control. For avoidance of doubt, nothing contained in this
Agreement shall be construed to require the Company to engage the Manager or any
Alternative Managers in connection with the offer and sale of any of the
Company’s securities, including shares of the Common Stock, whether in
connection with an underwriting offering or otherwise. (c) In the event the
Company engages the Manager for a sale of Shares that would constitute the sale
of a “block” under Rule 10b-18(a)(5) under the Exchange Act or a “distribution,”
within the meaning of Rule 100 of Regulation M under the Exchange Act, the
Company and the Manager will agree to compensation that is customary for the
Manager with respect to such transactions. (d) (i) Under no circumstances shall
the Company cause or request the offer or sale of any Shares if, after giving
effect to the sale of such Shares, the aggregate gross sales proceeds or the
aggregate number of the Shares sold pursuant to this Agreement and any
Alternative Equity Distribution Agreement would exceed the lesser of (A) the
Maximum Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement and (C) the amount authorized from time to time
to be issued and sold under this Agreement and any Alternative Equity
Distribution Agreement by the Company’s board of directors, or a duly authorized
committee thereof, and notified to the Manager in writing. Under no
25962800.2.BUSINESS 13



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest014.jpg]
circumstances shall the Company cause or request the offer or sale of any Shares
(i) at a price lower than the minimum price authorized from time to time by the
Company’s board of directors or a duly authorized committee thereof, and
notified to the Manager in writing and (ii) at a price (net of the Manager’s
commission, discount or other compensation for such sales payable by the Company
pursuant to this Section 3) lower than the Company’s then current net asset
value per share (as calculated pursuant to the 1940 Act), unless the Company has
received the requisite stockholder approval under the 1940 Act and notifies the
Manager in writing. (ii) If any party has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Shares, it shall promptly notify the other
parties and sales of the Shares under this Agreement and any Alternative Equity
Distribution Agreement shall be suspended until that or other exemptive
provisions have been satisfied in the judgment of each party. Upon the
reasonable request of the Company in writing to the Manager (which such request
may be by electronic mail), the Manager shall promptly calculate and provide in
writing to the Company a report setting forth, for the prior week, the average
daily trading volume (as defined in Rule 100 of Regulation M under the Exchange
Act) of the Common Stock. (e) Each sale of the Shares to or through the Manager
or any Alternative Manager, as applicable, shall be made in accordance with the
terms of this Agreement or, if applicable, a Terms Agreement, or the respective
Alternative Equity Distribution Agreement or, if applicable, an Alternative
Terms Agreement, as applicable. The commitment of the Manager to purchase the
Shares pursuant to any Terms Agreement shall be deemed to have been made on the
basis of the representations and warranties of the Company herein contained and
shall be subject to the terms and conditions herein set forth. Each Terms
Agreement shall specify the number of the Shares to be purchased by the Manager
pursuant thereto, the price to be paid to the Company for such Shares, any
provisions relating to rights of, and default by, underwriters acting together
with the Manager in the reoffering of the Shares, any provisions relating to the
granting of an option to purchase additional Shares for the purpose of covering
over-allotments, and the time and date (each such time and date being referred
to herein as a “Time of Delivery”) and place of delivery of and payment for such
Shares. Such Terms Agreement shall also specify any requirements for opinions of
counsel, accountants’ letters and officers’ certificates pursuant to Section 5
hereof and any other information or documents required by the Manager. (f)
Subject to such further limitations on offers and sales of Shares or delivery of
instructions to offer and sell Shares as are set forth herein, or in any
Alternative Equity Distribution Agreement, and as may be mutually agreed upon by
the Company and the Manager or any Alternative Manager, as applicable, offers
and sales of Shares pursuant to this Agreement or any Alternative Equity
Distribution Agreement, as applicable, shall not be requested by the Company and
need not be made by the Manager or any Alternative Manager, as applicable, at
any time when or during any period in which the Company is or could be deemed to
be in possession of material non-public information. (g) The Company
acknowledges and agrees that (A) there can be no assurance that the Manager or
any Alternative Manager will be successful in selling the Shares, (B) neither
the Manager nor any Alternative Manager will incur liability or obligation to
the Company or any other person or entity if such Manager does not sell Shares
for any reason other than a failure by the Manager or any Alternative Manager to
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Shares in
accordance with the terms of this Agreement or any Alternative Equity
Distribution Agreement, as applicable, and (C) neither the Manager nor any
Alternative Manager shall be under any obligation to purchase Shares on a
principal basis pursuant to this Agreement or any Alternative Equity
Distribution Agreement, as applicable, except as otherwise specifically agreed
in writing by the Manager and the Company or any Alternative Manager and the
Company, as applicable. For purposes of clarification, the Manager shall only be
deemed to be acting as a 25962800.2.BUSINESS 14



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest015.jpg]
sales agent under this Agreement during the period beginning with the delivery
of a Placement Notice from the Company to the Manager and ending upon the
suspension or termination of such Placement Notice. (h) The Company agrees that,
during the term of this Agreement, any offer to sell, any solicitation of an
offer to buy, or any sales of Shares or sales of Common Stock pursuant to any At
the Market Offering (as defined herein and within the meaning of Rule 415(a)(4)
under the 1933 Act) shall only be effected by or through the Manager or an
Alternative Manager, but in no event may more than one Distribution Manager be
selling Shares under the Distribution Agreements at any given time, and the
Company shall in no event request that more than one Distribution Manager sell
Shares at the same time. Notwithstanding the foregoing or anything else herein
to the contrary, nothing contained in this Agreement shall be construed to limit
the Company’s ability to engage additional Distribution Managers subsequent to
the date hereof. The Company will notify the Manager and the Alternative
Managers in the event that it engages one or more additional Distribution
Managers subsequent to the date hereof and Schedule A hereto shall be deemed to
incorporate by reference the names of each of the Distribution Managers (other
than the Manager) listed on Schedule A of the Distribution Agreements
subsequently entered into by the Company and such additional Distribution
Managers. Section 4. Covenants of the Company. The Company agrees with the
Manager: (a) During any period that a prospectus relating to the Shares is
required to be delivered under the 1933 Act, the Company, subject to Section
4(b), will comply with the requirements of Rule 415, Rule 430B or Rule 430C, as
applicable, and Rule 497 or Rule 424, as applicable, and will notify the Manager
immediately, and confirm the notice in writing, (i) when any post-effective
amendment to the Registration Statement shall become effective, or any
supplement to the Prospectus or any amended Prospectus shall have been filed,
(ii) of the receipt of any comments from the Commission relating to the
Registration Statement, (iii) of any request by the Commission for any amendment
to the Registration Statement or any amendment or supplement to the Prospectus
or for additional information, and (iv) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending the use of any prospectus, or of the suspension
of the qualification of the Shares for offering or sale in any jurisdiction, or
of the initiation or threatening of any proceedings for any of such purposes.
The Company will promptly effect the filings necessary pursuant to Rule 497 or
Rule 424, as applicable, and will take such steps as it deems necessary to
ascertain promptly whether the form of prospectus transmitted for filing under
Rule 497 or Rule 424, as applicable, was received for filing by the Commission
and, in the event that it was not, it will promptly file such prospectus. During
any period that a prospectus relating to the Shares is required to be delivered
under the 1933 Act, the Company will use its reasonable efforts to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment. (b) The Company shall notify
the Manager promptly of the time on or after the date of this Agreement when any
amendment to the Registration Statement has been filed or becomes effective or
when the Basic Prospectus or the Prospectus or any supplement to any of the
foregoing has been filed; and the Company shall cause the Basic Prospectus, the
Prospectus Supplement and the Prospectus and each amendment or supplement to the
Basic Prospectus, the Prospectus Supplement or the Prospectus to be filed with
the Commission as required pursuant to Rule 497 or Rule 424 under the 1933 Act,
as applicable, within the time period prescribed. (c) The Company has furnished
or will deliver to the Manager and counsel for the Manager, without charge,
conformed copies of the Registration Statement as originally filed, and of each
amendment thereto (including exhibits filed therewith or incorporated by
reference therein) and conformed copies of all consents and certificates of
experts, and, upon the Manager’s request, will also deliver to the Manager,
without charge, a conformed copy of the Registration Statement as originally
filed and of each amendment 25962800.2.BUSINESS 15



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest016.jpg]
thereto (without exhibits). The copies of the Registration Statement and each
amendment thereto furnished to the Manager will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T, or as filed with the
Commission in paper form as permitted by Regulation S-T. (d) The Company shall
make available to the Manager, as soon as practicable after this Agreement
becomes effective, and thereafter from time to time shall furnish to the
Manager, as many copies of the Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the Registration Statement) as the Manager
may reasonably request for the purposes contemplated by the 1933 Act; in case
the Manager is required to deliver (whether physically, deemed to be delivered
pursuant to Rule 153 or any similar rule), in connection with the sale of the
Shares, a prospectus after the nine-month period referred to in Section 10(a)(3)
of the 1933 Act, or after the time a post-effective amendment to the
Registration Statement is required pursuant to Item 512(a) of Regulation S-K
under the 1933 Act, the Company will prepare, at its expense, such amendment or
amendments to the Registration Statement and the Prospectus as may be necessary
to permit compliance with the requirements of Section 10(a)(3) of the 1933 Act
or Item 512(a) of Regulation S-K under the 1933 Act, as the case may be. (e) The
Company will use its commercially reasonable efforts to comply with the 1933 Act
so as to permit the distribution of the Shares as contemplated in this Agreement
and in the Prospectus. If at any time when a prospectus is required by the 1933
Act to be delivered in connection with sales of the Shares, any event shall
occur or condition shall exist as a result of which it is necessary, in the
opinion of counsel for the Manager or for the Company, to amend the Registration
Statement or amend or supplement the Prospectus in order that the Prospectus
will not include any untrue statements of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
purchaser, or if it shall be necessary, in the opinion of such counsel, at any
such time to amend the Registration Statement or amend or supplement the
Prospectus in order to comply with the requirements of the 1933 Act, the Company
will promptly prepare and file with the Commission, subject to Section 4(b),
such amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement or the Prospectus comply with
such requirements, and the Company will furnish to the Manager such number of
copies of such amendment or supplement as the Manager may reasonably request.
(f) The Company will use its commercially reasonable efforts, in cooperation
with the Manager, to qualify the Shares for offering and sale under the
applicable securities laws of such states and other jurisdictions (domestic or
foreign) as the Manager may designate and to maintain such qualifications in
effect for as long as the Manager reasonably requests; provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject. (g) The Company will timely file such reports pursuant to
the Exchange Act as are necessary in order to make generally available to its
securityholders as soon as reasonably practicable an earnings statement of the
Company and, to the extent required by the Commission, of each of the Controlled
Portfolio Companies (which need not be audited), for the purposes of, and to
provide the benefits contemplated by, the last paragraph of Section 11(a) of the
1933 Act. (h) The Company will use the Net Proceeds received by it from the sale
of the Shares in the manner specified in the Prospectus under the caption “Use
of Proceeds”. 25962800.2.BUSINESS 16



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest017.jpg]
(i) The Company will use its commercially reasonable efforts to list, subject to
notice of issuance, the Shares and to effect and maintain the quotation of the
Common Stock on the Nasdaq Global Select Market. (j) At any time during the
pendency of a Placement Notice, the Company shall not sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to sell or
otherwise dispose of or agree to dispose of, directly or indirectly, any shares
of Common Stock or any securities convertible into or exchangeable or
exercisable for Common Stock (including without limitation, any options,
warrants or other rights to purchase Common Stock), in each case without giving
the Manager at least two (2) Trading Days’ prior written notice specifying the
nature of the proposed sale and the date of such proposed sale. The foregoing
sentence shall not apply to (i) the Shares to be offered and sold to the Manager
or any Alternative Manager pursuant to this Agreement or any Terms Agreement,
Alternative Equity Distribution Agreement or Alternative Terms Agreement, as
applicable, (ii) the issuance of any shares of Common Stock issued by the
Company upon the exercise of an option or the conversion of a security
outstanding on the date hereof and referred to in the Prospectus, (iii) any
shares of Common Stock issued or options to purchase shares of Common Stock
granted pursuant to existing dividend reinvestment plans, direct stock purchase
plans or employee benefit plans of the Company referred to in the Prospectus,
and any registration related thereto, (iv) any shares of Common Stock issued
pursuant to any non-employee director stock plan or dividend reinvestment plan,
and any registration related thereto, (v) any shares of Common Stock issued to
employees and directors pursuant to deferred compensation programs referred to
in the Prospectus, and any registration related thereto or (vi) the issuance by
the Company of any shares of Common Stock as consideration for any strategic
acquisitions. In the event that notice of a proposed sale is provided by the
Company pursuant to this subsection (j), the Manager will suspend activity under
this Agreement for such period of time as requested by the Company or as may be
deemed appropriate by the Manager. (k) The Company, during the term of this
Agreement, will use its commercially reasonable efforts to maintain its status
as a business development company; provided, however, the Company may cease to
be, or withdraw its election as, a business development company, with the
approval of the board of directors and a vote of stockholders as required by
Section 58 of the 1940 Act or any successor provision. (l) The Company has
qualified to be taxed as a RIC under Subchapter M of the Code for its taxable
years ended December 31, 1988 through December 31, 2017, and will use its
commercially reasonable efforts to maintain qualification as a RIC under
Subchapter M of the Code for its taxable year ending December 31, 2018 and
thereafter. (m) The Company shall pay all expenses incident to the performance
of its obligations under this Agreement, whether or not the transactions
contemplated hereby are consummated or this Agreement is terminated, including
(i) the preparation and filing of the Registration Statement, the Basic
Prospectus, the Prospectus Supplement, the Prospectus and any amendments or
supplements thereto, and the printing and furnishing of copies of each thereof
to the Manager (including costs of mailing and shipment), (ii) the printing and
delivery to the Manager of this Agreement and such other documents as may be
required in connection with the offering, purchase, sale, issuance or delivery
of the Shares, (iii) the issuance and delivery of the Shares to the Manager,
including any stock or other transfer taxes and any stamp or other duties
payable upon the sale, issuance or delivery of the Shares to the Manager, (iv)
the fees and disbursements of the Company’s counsel, accountants and other
advisors, (v) the qualification of the Shares under securities laws in
accordance with the provisions of Section 4(f) hereof, including filing fees and
the reasonable fees and disbursements of counsel for the Manager in connection
therewith and in connection with the preparation of Blue Sky surveys (the “Blue
Sky Surveys”) and any supplement thereto, (vi) the printing and delivery to the
Manager of copies of the Prospectus and any amendments or supplements thereto,
(vii) the preparation, printing and delivery to the Manager of copies of the
Blue Sky Survey and any supplement thereto, (viii) the fees and expenses of any
transfer agent or registrar for the Shares, (ix) the 25962800.2.BUSINESS 17



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest018.jpg]
reasonable legal fees and expenses of counsel to the Manager and any Alternative
Managers in an amount not to exceed (A) an aggregate amount of $90,000 in
connection with due diligence and the preparation of this Agreement and any
Alternative Equity Distribution Agreement in connection with the initial launch
of the offering of the Shares, which amount shall include legal fees and
expenses relating to the review by FINRA of the terms of the sale of the Shares,
and thereafter, (B) $7,500 on the first day of each calendar quarter that this
Agreement is in effect in connection with the maintenance of the offering of
Shares and the Manager’s and any Alternative Manager’s performance under this
Agreement and the respective Alternative Equity Distribution Agreements,
commencing on April 1, 2019, and (x) the fees and expenses incurred in
connection with the inclusion of the Shares in the Nasdaq Global Select Market,
and (xi) the filing fees incident to the review by FINRA of the terms of the
sale of the Shares. Except as set forth herein, the Manager will pay all of its
other out-of-pocket costs and expenses incurred in connection with entering into
this Agreement and the transactions contemplated by this Agreement, including,
without limitation, travel and similar expenses, whether or not the transactions
contemplated hereby are consummated or this Agreement is terminated. (n) The
Company shall not, at any time at or after the execution of this Agreement,
offer or sell any Shares by means of any “prospectus” (within the meaning of the
1933 Act), or use any “prospectus” (within the meaning of the 1933 Act) in
connection with the offer or sale of the Shares, in each case other than the
Prospectus and the Additional Disclosure Items. (o) Neither the Company nor any
affiliate of the Company will take, directly or indirectly, any action designed,
or which will constitute, or has constituted, or might reasonably be expected to
cause or result in (i) the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares or (ii) a
violation of Regulation M. The Company shall notify the Manager of any violation
of Regulation M by the Company, any of its affiliates or any of their respective
officers or directors promptly after the Company has received notice or obtained
knowledge of any such violation. (p) The Company shall advise the Manager
promptly after it shall have received notice or obtain knowledge thereof, of any
information or fact that would materially alter or affect any opinion,
certificate, letter and other document provided to the Manager pursuant to
Section 5 herein. (q) Upon commencement of the offering of the Shares under this
Agreement (and upon the recommencement of the offering of the Shares under this
Agreement following the termination of a Suspension Period (as defined below)),
and each time that (i) the Registration Statement or the Prospectus shall be
amended or supplemented (other than (A) by an amendment or supplement that is
filed solely to report sales of the Shares pursuant to this Agreement or any
Alternative Equity Distribution Agreement, (B) in connection with the filing of
any Current Reports on Form 8-K (other than any Current Reports on Form 8-K
which contain capsule financial information, financial statements, supporting
schedules or other financial data) or the incorporation of other documents by
reference into the Registration Statement or Prospectus except as set forth in
clauses (ii) and (iii) below, or (C) by a prospectus supplement relating solely
to the offering of other securities, including, without limitation, other shares
of Common Stock and any debt securities of the Company), (ii) the Company files
an annual report on Form 10-K under the Exchange Act, or an amendment thereto
containing financial information, (iii) the Company files a quarterly report on
Form 10-Q under the Exchange Act, (iv) the Shares are delivered to the Manager
pursuant to a Terms Agreement, or (v) the Manager may reasonably request (the
date of commencement of the offering of the Shares under this Agreement, the
date of commencement of the offering of the Shares under this Agreement
following the termination of a Suspension Period and each date referred to in
subclauses (i) through (v) above, each a “Representation Date”), the Company
shall furnish or cause to be furnished to the Manager forthwith certificates
signed by the chief executive officer or president and of the chief financial or
chief accounting officer of the Company, dated and delivered the Representation
Date, in form satisfactory to the Manager, to the effect that the statements
contained in the certificate referred to in 25962800.2.BUSINESS 18



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest019.jpg]
Error! Reference source not found. of this Agreement which was last furnished to
the Manager are true and correct as of such Representation Date as though made
at and as of such date (except that such certificates shall state that such
statements shall be deemed to relate to the Registration Statement and the
Prospectus, in each case as amended and supplemented to such date) or, in lieu
of such certificates, certificates of the same tenor as the certificates
referred to in said Error! Reference source not found., modified as necessary to
relate to the Registration Statement and the Prospectus, and such other
certificates as the Manager shall reasonably request, in each case as amended
and supplemented to the time of delivery of such certificate; provided that the
obligations under this subsection (q) shall be deferred when no Placement Notice
is pending or for any period that the Company has suspended the offering of
Shares pursuant to Section 3(a)(ii) hereof (each, a “Suspension Period”) and
shall recommence upon the termination of such Suspension Period and/or the
Company’s submission of a Placement Notice to the Manager. (r) At or promptly
after each Representation Date, the Company shall furnish or cause to be
furnished forthwith to the Manager written opinions of Eversheds Sutherland (US)
LLP, counsel to the Company (“Company Counsel”), dated and delivered as of or
promptly after such Representation Date, in form and substance reasonably
satisfactory to the Manager, of the same tenor as the opinions referred to in
Section 5(d) of this Agreement, but modified as necessary to relate to the
Registration Statement and the Prospectus, in each case as amended and
supplemented to the time of delivery of such opinions; provided that the
obligation of the Company under this subsection (r) shall be deferred when no
Placement Notice is pending or for any Suspension Period and shall recommence
upon the termination of such Suspension Period and/or the Company’s submission
of a Placement Notice to the Manager. (s) At or promptly after each
Representation Date, Dechert LLP, counsel to the Manager, shall deliver a
written opinion, dated and delivered as of or promptly after such Representation
Date, in form and substance reasonably satisfactory to the Manager; provided
that the obligation under this subsection (s) shall be deferred when no
Placement Notice is pending or for any Suspension Period and shall recommence
upon the termination of such Suspension Period and/or the Company’s submission
of a Placement Notice to the Manager. (t) Upon commencement of the offering of
the Shares under this Agreement (and upon the recommencement of the offering of
the Shares under this Agreement following the termination of a Suspension
Period), and at or promptly after each Representation Date, the Company shall
cause the Company’s current independent accountant, RSM (US) LLP, and its former
independent accountant, Grant Thornton LLP, or other independent accountants
satisfactory to the Manager, forthwith to furnish the Manager a letter, dated
and delivered as of or promptly after such Representation Date, in form and
substance reasonably satisfactory to the Manager, of the same tenor as the
letter referred to in Section 5(f) of this Agreement but modified to relate to
the Registration Statement and the Prospectus as amended and supplemented to the
date of such letter; provided that the obligation of the Company under this
subsection (t) shall be deferred when no Placement Notice is pending or for any
Suspension Period and shall recommence upon the termination of such Suspension
Period and/or the Company’s submission of a Placement Notice to the Manager;
provided further that only a letter from RSM (US) LLP (or the Company’s
then-current independent registered public accountants) will be required in
connection with clause (iii) of Section 4(q). (u) At or promptly after each
Representation Date, the Company shall conduct a due diligence session, in form
and substance reasonably satisfactory to the Manager, which shall include
representatives of the management and the Company’s current independent
registered public accountants; provided that the obligation of the Company under
this subsection (u) shall be deferred when no Placement Notice is pending or for
any Suspension Period and shall recommence upon the termination of such
Suspension Period and/or the Company’s submission of a Placement Notice to the
Manager; provided further that such 25962800.2.BUSINESS 19



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest020.jpg]
due diligence session shall be requested and conducted solely by the
Distribution Manager who is then offering or selling Shares of the Company
pursuant to its Distribution Agreement for such Distribution Manager’s portion
of the Maximum Amount. For the avoidance of doubt, all Distribution Managers
shall be invited by the Company to participate in any due diligence session not
requested and conducted by such Distribution Manager. The Company shall
cooperate with any reasonable due diligence review conducted by the Manager (or
its counsel or other representatives) from time to time (on a Representation
Date or otherwise) in connection with the transactions contemplated by this
Agreement, including, without limitation, providing information and making
available documents and senior corporate officers, as the Manager may reasonably
request; provided, however, that the Company shall be required to make available
documents and senior corporate officers only (i) at the Company’s or Company
Counsel’s principal offices and (ii) during the Company’s ordinary business
hours. (v) The Company consents to the Manager trading in the Common Stock for
the Manager’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement. (w) If to the knowledge of
the Company, any condition set forth in Section 5(a) or 5(j) of this Agreement
shall not have been satisfied on the applicable Settlement Date or Time of
Delivery, as the case may be, the Company shall offer to any person who has
agreed to purchase the Shares from the Company as the result of an offer to
purchase solicited by the Manager the right to refuse to purchase and pay for
such Shares. (x) The Company agrees that on such dates as the 1933 Act shall
require, the Company will file a prospectus supplement with the Commission
pursuant to Rule 497 or Rule 424 under the 1933 Act, as applicable, or otherwise
include in a filed annual report on Form 10-K or quarterly report on Form 10- Q,
which prospectus supplement, Form 10-K or Form 10-Q, as applicable, will set
forth the number of the Shares sold through or to the Manager under this
Agreement, the Net Proceeds to the Company and the compensation paid by the
Company with respect to sales of the Shares pursuant to this Agreement during
the relevant quarter. (y) The Company agrees to ensure that prior to instructing
the Manager to sell Shares the Company shall have obtained all necessary
corporate authority for the offer and sale of such Shares. (z) Each acceptance
by the Company of an offer to purchase the Shares hereunder, and each execution
and delivery by the Company of a Terms Agreement, shall be deemed to be an
affirmation to the Manager that the representations and warranties of the
Company contained in or made pursuant to this Agreement are true and correct as
of the date of such acceptance or of such Terms Agreement as though made at and
as of such date, and an undertaking that such representations and warranties
will be true and correct as of the Settlement Date for the Shares relating to
such acceptance or as of the Time of Delivery relating to such sale, as the case
may be, as though made at and as of such date (except that such representations
and warranties shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented relating to such Shares). Section 5.
Conditions of Manager’s Obligations. The obligations of the Manager hereunder
are subject to (i) the accuracy of the representations and warranties on the
part of the Company on the date hereof, any applicable Representation Date, as
of each Time of Sale and as of each Settlement Date and Time of Delivery, (ii)
the performance by the Company of its obligations hereunder and (iii) to the
following additional conditions precedent. (a) (i) No stop order suspending the
effectiveness of the Registration Statement shall have been issued under the
1933 Act or proceedings therefor initiated or threatened by the Commission, and
any 25962800.2.BUSINESS 20



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest021.jpg]
request on the part of the Commission for additional information shall have been
complied with to the reasonable satisfaction of counsel to the Manager. All
filings related to the offering of the Shares with the Commission required by
Rule 497 or Rule 424 under the 1933 Act, as applicable, shall have been made
within the applicable time period prescribed for such filing under the 1933 Act.
(b) The Company shall deliver to the Manager, at each Representation Date, a
certificate signed by the chief executive officer, president and the chief
financial or accounting officers of the Company to the effect that (i) the
representations and warranties of the Company as set forth in this Agreement are
true and correct as of the Representation Date, (ii) the Company performed such
of its obligations under this Agreement as are to be performed at or before such
Representation Date, and (iii) the conditions set forth in paragraphs (a) and
(b) of Section 4 have been met. Each certificate shall also state that the
Shares have been duly and validly authorized by the Company, that all corporate
action required to be taken for the issuance and sale of the Shares has been
validly and sufficiently taken, and that the Company’s board of directors or any
other body with authority has not revoked, rescinded or otherwise modified or
withdrawn such authorization or corporate action. (c) The Company shall deliver
to the Manager at each Representation Date, upon the Manager’s reasonable
request, a certificate of the chief financial officer of the Company, dated such
date. (d) The Company shall furnish to the Manager, at each Representation Date,
opinions of Company Counsel, addressed to the Manager, and dated as of such
date, and in form and substance reasonably satisfactory to the Manager, in
substantially the form set forth in Exhibit A hereto or as otherwise
satisfactory to the Manager. (e) The Manager shall have received, at each
Representation Date, the favorable opinion of Dechert LLP, counsel to the
Manager, dated as of such date, and in form and substance reasonably
satisfactory to the Manager. (f) At each Representation Date, the Manager shall
have received from the accountants a letter dated the date of delivery thereof
and addressed to the Manager in form and substance reasonably satisfactory to
the Manager. (g) At each Representation Date and on such other dates as
reasonably requested by the Manager, the Company shall have conducted due
diligence sessions, in form and substance reasonably satisfactory to the
Manager, which shall include the participation of representatives of the
management of the Company and the independent registered public accountants of
the Company. (h) The Shares shall have been approved for listing on the Nasdaq
Global Select Market, subject only to notice of issuance at or prior to the
Settlement Date or the Time of Delivery, as the case may be. (i) The Common
Stock shall be an “actively-traded security” excepted from the requirements of
Rule 101 of Regulation M under the Exchange Act by subsection (c)(1) of such
rule. (j) All filings with the Commission required by Rule 497 or Rule 424 under
the 1933 Act, as applicable, to have been filed by the Settlement Date or the
Time of Delivery, as the case may be, shall have been made within the applicable
time period prescribed for such filing by Rule 497 or Rule 424, as applicable.
25962800.2.BUSINESS 21



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest022.jpg]
Section 6. Indemnification. (a) Indemnification of the Manager by the Company.
The Company agrees to indemnify and hold harmless the Manager, its affiliates,
as such term is defined in Rule 501(b) under the 1933 Act (each, an
“Affiliate”), its selling agents and each person, if any, who controls the
Manager within the meaning of Section 15 of the 1933 Act or Section 20 of the
Exchange Act as follows: (i) against any and all loss, liability, claim, damage
and expense whatsoever, as incurred, arising out of any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading or arising out of any untrue statement or
alleged untrue statement of a material fact included in the Prospectus (or any
amendment or supplement thereto) or any Additional Disclosure Item (when taken
together with the Prospectus), or the omission or alleged omission therefrom of
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; (ii) against
any and all loss, liability, claim, damage and expense whatsoever, as incurred,
to the extent of the aggregate amount paid in settlement of any litigation, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omissions; provided that
(subject to Section 6(d) below) any such settlement is effected with the written
consent of the Company; (iii) against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel chosen by the
Manager), reasonably incurred in investigating, preparing or defending against
any litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Manager expressly for use in the Registration Statement (or any amendment
thereto) or the Prospectus (or any amendment or supplement thereto). (b)
Indemnification of Company, Directors, Officer. The Manager agrees to indemnify
and hold harmless the Company, each of its directors, officers and Affiliates,
and each person, if any, who controls the Company within the meaning of Section
15 of the 1933 Act or Section 20 of the Exchange Act, against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by the Manager expressly for use in the
Registration Statement (or any amendment thereto), or the Prospectus (or any
amendment or supplement thereto). (c) Actions Against Parties; Notification.
Each indemnified party shall give notice as promptly as reasonably practicable
to each indemnifying party of any action commenced against it in respect of
which indemnity may be sought hereunder (an “Action”), but failure to so notify
an indemnifying party shall not relieve such indemnifying party from any
liability hereunder to the extent it is not materially prejudiced as
25962800.2.BUSINESS 22



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest023.jpg]
a result thereof and in any event shall not relieve it from any liability which
it may have otherwise than on account of this indemnity agreement. In the case
of parties indemnified pursuant to Section 6(a) above, counsel to the
indemnified parties shall be selected by the Manager, and, in the case of
parties indemnified pursuant to Section 6(b) above, counsel to the indemnified
parties shall be selected by the Company. An indemnifying party may participate
at its own expense in the defense of any such Action; provided, however, that
counsel to the indemnifying party shall not (except with the consent of the
indemnified party) also be counsel to the indemnified party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one Action or separate but
similar or related Actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 6 or Section 7 hereof (whether
or not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. Notwithstanding anything to the contrary herein, neither the
assumption of the defense of any such Action nor the payment of any fees or
expenses related thereto shall be deemed to be an admission by the indemnifying
party that it has an obligation to indemnify any person pursuant to this
Agreement. (d) Settlement Without Consent if Failure to Reimburse. If at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement; provided that an indemnifying party shall not be
liable for any such settlement effected without its consent if such indemnifying
party, prior to the date of such settlement, (1) reimburses such indemnified
party in accordance with such request for the amount of such fees and expenses
of counsel as the indemnifying party believes in good faith to be reasonable,
and (2) provides written notice to the indemnified party that the indemnifying
party disputes in good faith the reasonableness of the unpaid balance of such
fees and expenses. (e) Acknowledgement by the Company. The Company also
acknowledge and agree that (i) the purchase and sale of any Shares pursuant to
this Agreement, including any discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the Manager, on
the other hand, (ii) in connection with the offering of the Shares and the
process leading to such transaction the Manager will act solely as principal and
not as agents or fiduciaries of the Company or its stockholders, creditors,
employees or any other party, (iii) the Manager will not assume an advisory or
fiduciary responsibility in favor of the Company with respect to the offering of
the Shares contemplated hereby or the process leading thereto (irrespective of
whether the Manager has advised or are currently advising the Company on other
matters) and the Manager will not have any obligation to the Company with
respect to the offering except the obligations expressly set forth herein, (iv)
the Manager and its Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company, and (v) the
Manager has not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to the offering of the Shares and the Company has
consulted and will consult its own legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate. 25962800.2.BUSINESS 23



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest024.jpg]
Section 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Manager on the other hand from the offering of the Shares pursuant
to this Agreement or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and of the Manager on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Manager on the other hand in connection with the offering of
the Shares pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the Shares
pursuant to this Agreement (before deducting expenses) received by the Company
and the total compensation received by the Manager, in each case as determined
as of the date of such Action referred to in Section 6(a) or (b), as applicable
which resulted in such losses, liabilities, claims, damages or expenses, as well
as any other relevant equitable considerations. The relative fault of the
Company on the one hand and the Manager on the other hand shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or by the Manager and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Manager agree
that it would not be just and equitable if contribution pursuant to this Section
7 were determined by pro rata allocation (even if the Distribution Managers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this Section
7 shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 7, the Manager shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares sold by it under this Agreement exceeds the amount of
any damages which such Manager has otherwise been required to pay by reason of
any such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section 7,
each person, if any, who controls the Manager within the meaning of Section 15
of the 1933 Act or Section 20 of the Exchange Act and the Manager’s Affiliates
and selling agents shall have the same rights to contribution as such Manager,
and each director of the Company, each officer of the Company, and each person,
if any, who controls the Company within the meaning of Section 15 of the 1933
Act or Section 20 of the Exchange Act shall have the same rights to contribution
as the Company. 25962800.2.BUSINESS 24



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest025.jpg]
Notwithstanding any other provision of Section 6 and this Section 7, no party
shall be entitled to indemnification or contribution under this Agreement in
violation of Section 17(i) of the 1940 Act. Section 8. Representations,
Warranties and Agreements to Survive Delivery. All representations, warranties
and agreements contained in this Agreement or in certificates of officers of the
Company submitted pursuant hereto, shall remain operative and in full force and
effect regardless of (i) any investigation made by or on behalf of the Manager
or its Affiliates or selling agents, any person controlling the Manager, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Shares. Section 9. Termination. (a) The Company shall have
the right, by giving written notice as hereinafter specified, to terminate the
provisions of this Agreement relating to the solicitation of offers to purchase
the Shares in its sole discretion at any time. Any such termination shall be
without liability of any party to any other party except that (i) if any of the
Shares have been sold through the Manager for the Company, then Section 4(z)
shall remain in full force and effect, (ii) with respect to any pending sale,
through the Manager for the Company, the obligations of the Company, including
in respect of compensation of the Manager, shall remain in full force and effect
notwithstanding the termination and (iii) the provisions of Section 4(m),
Section 6, Section 7, Section 8, Section 9, Section 10, Section 11, Section 12
and Section 13 of this Agreement shall remain in full force and effect
notwithstanding such termination. (b) The Manager shall have the right, by
giving written notice as hereinafter specified, to terminate the provisions of
this Agreement relating to the solicitation of offers to purchase the Shares in
its sole discretion at any time. Any such termination shall be without liability
of any party to any other party except that the provisions of Section 4(m),
Section 6, Section 7, Section 8, Section 9, Section 10, Section 11, Section 12
and Section 13 of this Agreement shall remain in full force and effect
notwithstanding such termination. (c) This Agreement shall remain in full force
and effect unless terminated pursuant to Section 9(a) or Section 9(b) above or
otherwise by mutual agreement of the parties; provided that any such termination
by mutual agreement shall in all cases be deemed to provide that the provisions
of Section 4(m), Section 6, Section 7, Section 8, Section 9, Section 10, Section
11, Section 12 and Section 13 of this Agreement shall remain in full force and
effect notwithstanding such termination. (d) Any termination of this Agreement
shall be effective on the date specified in such notice of termination; provided
that such termination shall not be effective until the close of business on the
tenth Trading Day after the date of receipt of such notice by the Manager or the
Company, as the case may be. If such termination shall occur prior to the
Settlement Date or Time of Delivery for any sale of the Shares, such sale shall
settle in accordance with the provisions of Section 3(a)(vi) of this Agreement.
Section 10. Notices. Except as otherwise herein provided, all statements,
requests, notices and agreements under this Agreement shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Manager shall be directed to it at
[•], Attention: [•], with a copy to Dechert LLP, 1900 K Street N.W., Washington,
DC 20006-1110, Attention: Harry S. Pangas; and notices to the Company shall be
directed to it at 5400 Lyndon B. Johnson Freeway, Suite 1300, Dallas, TX 75240,
Attention: Michael S. Sarner, with a copy to Eversheds Sutherland (US) LLP, 700
Sixth Street, N.W., Washington, D.C. 20001-3980, Attention: Payam Siadatpour.
Section 11. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Manager and the Company and their respective successors.
Nothing expressed or mentioned in this 25962800.2.BUSINESS 25



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest026.jpg]
Agreement is intended or shall be construed to give any person, firm or
corporation, other than the Manager and the Company and their respective
successors and the controlling persons and officers and directors referred to in
Section 6 and Section 7 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Manager and
the Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Shares from any
Manager shall be deemed to be a successor by reason merely of such purchase.
Section 12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including without limitation
Section 5-1401 of the New York General Obligations Law. Section 13. Submission
to Jurisdiction. Except as set forth below, no claim or action may be commenced,
prosecuted or continued in any court other than the courts of the State of New
York located in the City and County of New York or in the United States District
Court for the Southern District of New York, which courts shall have
jurisdiction over the adjudication of such matters, and both the Manager and the
Company consent to the jurisdiction of such courts and personal service with
respect thereto. The Company hereby consents to personal jurisdiction, service
and venue in any court in which any claim or action arising out of or in any way
relating to this Agreement is brought by any third party against the Manager or
any indemnified party. The Manager and the Company (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waive all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. Section 14. Counterparts. This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same Agreement. Section 15. Effect of Headings. The Section headings herein are
for convenience only and shall not affect the construction hereof. Section 16.
USA Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Manager is
required to obtain, verify and record information that identifies their
respective clients, including the Company, which information may include the
name and address of their respective clients, as well as other information that
will allow the Manager to properly identify its clients. Section 17. Research
Independence. In addition, the Company acknowledge that the Manager’s research
analysts and research departments are required to be independent from their
respective investment banking divisions and are subject to certain regulations
and internal policies, and that the Manager’s research analysts may hold and
make statements or investment recommendations and/or publish research reports
with respect to the Company and/or the offering that differ from the views of
their investment bankers. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Manager with respect to any conflict of interest that may arise from the fact
that the views expressed by the Manager’s independent research analysts and
research departments may be different from or inconsistent with the views or
advice communicated to the Company by the Manager’s investment banking
divisions. The Company acknowledges that the Manager is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own accounts or the accounts of their
customers and hold long or short positions in debt 25962800.2.BUSINESS 26



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest027.jpg]
or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement and any Terms Agreement. Section 18.
No Fiduciary Duty. The Company hereby acknowledges and agrees that in connection
with the sale of the Shares or any other services the Manager may be deemed to
be providing hereunder, notwithstanding any preexisting relationship, advisory
or otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Manager: (i) no fiduciary or agency
relationship between the Company and any other person, on the one hand, and the
Manager, on the other, exists; (ii) the Manager is not acting as advisor, expert
or otherwise, to the Company, including, without limitation, with respect to the
determination of the sale price of the Shares, and such relationship between the
Company, on the one hand, and the Manager, on the other, is entirely and solely
commercial, based on arm’s-length negotiations; (iii) any duties and obligations
that the Manager may have to the Company shall be limited to those duties and
obligations specifically stated herein; and (iv) the Manager and its affiliates
may have interests that differ from those of the Company. The Company hereby
waives any claims that the Company may have against the Manager with respect to
any breach of fiduciary duty in connection with the offering. [Signature Pages
Follow] 25962800.2.BUSINESS 27



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest028.jpg]
Exhibit 10.1 If the foregoing correctly sets forth the understanding between the
Company and the Manager, please so indicate in the space provided below for that
purpose, whereupon this Agreement and your acceptance shall constitute a binding
agreement among the Company and the Manager. Very truly yours, COMPANY: CAPITAL
SOUTHWEST CORPORATION By Name: Michael S. Sarner Title: Chief Financial Officer
[Signature page to Amended and Restated Equity Distribution Agreement]
25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest029.jpg]
ACCEPTED as of the date first above written. MANAGER: [•] By: Name: Title:
[Signature page to Amended and Restated Equity Distribution Agreement]
25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest030.jpg]
Exhibit 10.1 Annex I [FORM OF TERMS AGREEMENT] Capital Southwest Corporation [ ]
Shares of Common Stock (par value $0.25 per share) TERMS AGREEMENT [DATE] [•]
[•] [•] Ladies and Gentlemen: Capital Southwest Corporation, a Texas corporation
(the “Company”), proposes, subject to the terms and conditions stated herein and
in the Amended and Restated Equity Distribution Agreement, dated [DATE] (the
“Equity Distribution Agreement”), by and between the Company and [•] (the
“Manager”), to issue and sell to the Manager the securities specified in
Schedule I hereto (the “Purchased Securities”)[, and solely for the purpose of
covering over-allotments, to grant to the Manager the option to purchase the
additional securities specified in Schedule I hereto (the “Additional
Securities”)]. [The Manager shall have the right to purchase from the Company
all or a portion of the Additional Securities as may be necessary to cover
over-allotments made in connection with the offering of the Purchased
Securities, at the same purchase price per share to be paid by the Manager to
the Company for the Purchased Securities. This option may be exercised by the
Manager at any time (but not more than once) on or before the 30th day following
the date hereof, by written notice to the Company. Such notice shall set forth
the aggregate number of Additional Securities as to which the option is being
exercised, and the date and time when the Additional Securities are to be
delivered (such date and time being herein referred to as the “Option Closing
Date”); provided, however, that the Option Closing Date shall not be earlier
than the Time of Delivery (as set forth in Schedule I hereto) nor earlier than
the second business day after the date on which the option shall have been
exercised nor later than the fifth business day after the date on which the
option shall have been exercised. Payment of the purchase price for the
Additional Securities shall be made at the Option Closing Date in the same
manner and at the same office as the payment for the Purchased Securities.] Each
of the provisions of the Equity Distribution Agreement not specifically related
to the solicitation by the Manager, as agent of the Company, of offers to
purchase securities is incorporated herein by reference in its entirety, and
shall be deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement [and][,] the Time of Delivery [and any Option
Closing Date], except that each representation and warranty in Section 2 of the
Equity Distribution Agreement which makes reference to the Prospectus (as
therein defined) shall be deemed to be a representation and warranty as of the
date of the Equity Distribution Agreement in relation to the Prospectus, and
also a representation and warranty as of the date of this Terms Agreement [and]
[,] the Time of Delivery [and any Option Closing Date] in relation to the
Prospectus as amended and supplemented to relate to the Purchased Securities.
25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest031.jpg]
[An amendment to the Registration Statement (as defined in the Equity
Distribution Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Securities [and the Additional Securities], in the
form heretofore delivered to the Manager is now proposed to be filed with the
Commission.] Subject to the terms and conditions set forth herein and in the
Equity Distribution Agreement which are incorporated herein by reference, the
Company agrees to issue and sell to the Manager and the latter agrees to
purchase from the Company the number of shares of the Purchased Securities at
the time and place and at the purchase price set forth in Schedule I hereto. All
capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Equity Distribution Agreement. [The
remainder of this page is intentionally left blank] 25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest032.jpg]
Exhibit 10.1 If the foregoing is in accordance with your understanding, please
sign and return to us a counterpart hereof, whereupon this Terms Agreement,
including those provisions of the Equity Distribution Agreement incorporated
herein by reference, shall constitute a binding agreement between the Manager
and the Company. Very truly yours, COMPANY: CAPITAL SOUTHWEST CORPORATION By
Name: Title: ACCEPTED as of the date first above written [•] By: Name: Title:
25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest033.jpg]
Schedule I to the Terms Agreement Title of Purchased Securities [and Additional
Securities]: Common Stock, par value $0.25 per share Number of Purchased
Securities: [Number of Additional Securities:] [Price to Public:] Purchase Price
by the Manager: Method of and Specified Funds for Payment of Purchase Price: By
wire transfer to a bank account specified by the Company in same day funds.
Method of Delivery: Free delivery of the Shares to the Manager’s account at The
Depository Trust Company in return for payment of the Purchase Price. Time of
Delivery: Closing Location: Documents to be Delivered: The following documents
referred to in the Equity Distribution Agreement shall be delivered as a
condition to closing at the time of execution of this Terms Agreement: (1) The
accountants’ letter referred to in Section 4(t). (2) The certificate referred to
in Section 4(q). The following documents referred to in the Equity Distribution
Agreement shall be delivered as a condition to closing at the Time of Delivery[
and on any Option Closing Date]: (1) The officers’ certificates referred to in
Section 4(q). (2) The opinions referred to in Section 4(r). (3) The opinion
referred to in Section 4(s). (4) The accountants’ letter referred to in Section
4(t). (5) Such other documents as the Manager shall reasonably request.
25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest034.jpg]
Schedule A ALTERNATIVE MANAGERS [•] 25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest035.jpg]
Schedule B ADDITIONAL DISCLOSURE ITEMS  Rule 497AD filed with the Commission on
February 5, 2019  Rule 497AD filed with the Commission on June 4, 2019  Rule
497AD filed with the Commission on August 6, 2019 25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest036.jpg]
Schedule C AUTHORIZED COMPANY REPRESENTATIVES Bowen S. Diehl, President and
Chief Executive Officer Michael S. Sarner, Chief Financial Officer, Chief
Compliance Officer, Secretary and Treasurer 25962800.2.BUSINESS



--------------------------------------------------------------------------------



 
[cswcformofamendedandrest037.jpg]
Exhibit A FORM OF OPINION OF EVERSHEDS SUTHERLAND (US) LLP 25962800.2.BUSINESS



--------------------------------------------------------------------------------



 